Citation Nr: 1631202	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for dermatitis.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for dermatitis, rated 10 percent, effective April 7, 2010.  

The Board notes that the Veteran initiated, but did not perfect, an appeal for a claim for service connection for ischemic heart disease.  Hence, the matter is not before the Board and will not be addressed herein.  


FINDING OF FACT

Throughout the appeal period, the Veteran's dermatitis is not shown to have affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7806 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a 30 percent rating for his dermatitis due to the percentage of his body that has been affected by the disability.  See January 2012 VA Form 9; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's dermatitis is currently rated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On June 2010 VA examination, it was noted that the Veteran's treatment for his dermatitis includes Lotrimin and Cetaphil, approximately two times per week, and for greater than 6 weeks in the past 12 months.  The examiner indicated that such treated was a topical treatment, and neither a corticosteroid nor an immunosuppressant.  It was found that the Veteran's dermatitis affected greater than 5 percent of exposed areas, but less than 20 percent, and less than 5 percent of the total body area.  

In a July 2010 private treatment record, Dr. L.S. diagnosed the Veteran with skin lesions, but the report does not specify where the lesions are located or the percentage of body area affected.  

In his September 2010 notice of disagreement, the Veteran reported that his skin condition has affected more than 50 percent of his total body area, specifically including the chest, arms, legs, feet, hands, back, and groin.  He indicated his treatment has included Cortisone cream and Benadryl, as well as Nystatin cream.  

In his January 2012 VA Form 9, the Veteran stated that his skin condition warranted a 30 percent rating due to the percentage of his total body area that has been affected by the disability.  

On April 2014 VA examination, the examiner diagnosed tinea pedis, actinic keratosis (on the upper torso, arms, and legs), and tinea cruris (jock itch); there was no manifested of eczema or dermatitis found on examination.  It was noted that the Veteran's treatment plan consists of using Benadryl cream and Cortisone-10 cream, as needed.  It was found that the Veteran's usage of topical corticosteroids (i.e., Cortisone cream) was for less than 6 weeks during the past 12 months.  On examination, the Veteran's dermatitis/eczema affected 0 percent of the exposed areas and the total body area.  

In order to warrant a rating of 30 percent under Diagnostic Code 7806, the evidence would need to show that the Veterans' dermatitis involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  After review of the evidence of record, the Board finds that the preponderance of the evidence does not support a rating in excess of 10 percent.  In this regard, the Board notes that it is aware of the recent Court of Appeals for Veterans Claims (Court) case of Johnson v. McDonald, 27 Vet. App. 497, 504 (2016), holding that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806.  In this case, while the Veteran has reported various forms of treatment for his dermatitis (i.e., Benadryl, Lotrimin, Cetaphil, Nystatin), the only topical corticosteroid he has reported he has used during the appeal period is Cortisone cream, and that was used only as needed, and for a total duration of less than six weeks during the past 12-month period.  See April 2014 VA examination.  Such is consistent with the currently assigned 10 percent rating.  
Notably, the Veteran's main contention for why his dermatitis warrants an increased rating is that the disability has involved at least 50 percent of his total body.  In this regard, the Veteran is competent to describe the manifestations of his skin disabilities.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  While the Board is truly sympathetic to the Veteran's situation, on both the June 2010 and the April 2014 VA examinations, it was found that the Veteran's service-connected dermatitis was consistent with the currently assigned 10 percent rating (i.e., the dermatitis involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected).  The Board finds the objective medical findings of the competent VA examiners to be more probative than the subjective descriptions offered by the Veteran.  In view of the foregoing, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's dermatitis was of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  

Finally, the record does not suggest, nor does the Veteran contend, that his service-connected dermatitis precludes him from obtaining and maintaining substantially gainful employment.  See April 2014 VA examination (opining that the Veteran's dermatitis does not hinder or prevent functionality of employment).  Therefore, a claim for a total disability rating based upon individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The


ORDER

Entitlement to an initial rating in excess of 10 percent for dermatitis is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


